On behalf of my delegation, I wish to express my
sincere congratulations on your election as President of
the sixtieth session of the General Assembly. May I
wish you and the members of the Bureau full success
and assure you of my delegation’s full support and
cooperation.
I would like to pay tribute to your predecessor,
Mr. Jean Ping, who during his mandate substantially
contributed greatly to reviving discussion of United
Nations reform and activities for development and
international cooperation. I would also like to
congratulate warmly the Secretary-General for his
courageous initiatives to give our Organization new
momentum and further the fundamental ideals and
principles of the United Nations.
Mr. Hachani (Tunisia), Vice-President, took the
Chair.
This session is of special importance for the
Member States and the Organization itself because it
takes place at a time when States are asked to speak
about thorough-going reforms of the Organization in
order to permit it to deal with the triple challenge of
development, peace and security and the promotion
and defence of human rights. The summit just held on
progress in achieving the Millennium Development
Goals (MDGs) was not as successful as we had hoped
it would be. We can be gratified, however, that we
were able, despite the difficulties, to adopt a final
document reaffirming the Goals and the Monterrey
Consensus on Financing for Development, adopted in
2002. For the first time, we were also able to condemn
all acts of terrorism, regardless of motive, of who
commits them and of where they are committed. My
delegation hopes that we will, during this sixtieth
session, be able to adopt a general, comprehensive
convention on international terrorism and set up a
Human Rights Council.
Efforts to achieve greater justice in international
economic relations have not been as successful as we
had hoped. The gap between the developed and
developing countries is widening. The economies of
the developing countries are deteriorating and, in some
cases, their citizens are becoming pauperized on a
broad scale. The countries of the third world are being
thwarted in their efforts to develop, labouring under the
weight of indebtedness, the volatility in commodity
prices, barriers to access to the markets of developed
countries, inadequate official development assistance
and scarce financial resources, not to mention the
conflicts and various pandemics afflicting our
populations. I would like to point out that indebtedness
is a form of bondage and indebted economies are
economies that function under constraints. Finding a
durable, innovative and daring solution to this problem
is one of the prerequisites for any resumption of
growth, not only in heavily indebted countries, but in
most developing countries. This is why my delegation
welcomes the recent decision to cancel the debt of 18
developing countries, while we deplore, as other
delegations have, the limited scope of that decision. We
would like it to be extended to all African countries.
5

The effective liberalization of international trade
can generate sufficient resources for African
economies and thus fund various education, health and
infrastructure programmes. Unfortunately, customs and
trade barriers that bear down on African exports, as
well as subsidies to agriculture in the Western
countries, cancel out the development efforts of the
African countries that are already labouring under the
burden of debt. Debt alone consumes four times more
budget resources than those we need for education and
health. That is why I would like to associate my
country’s voice with the call for justice and equity in
seeking sustainable solutions to problems arising from
the multilateral trade system. Here, I draw particular
attention to access for our products to developed
markets and the subsidies and other forms of domestic
support granted by the wealthy countries to their
farmers, which impair the competitiveness of our
products on world markets.
The great challenges facing the world cannot be
met unless we do it in the overall context of sustained
solidarity. That is why Côte d’Ivoire is glad to see new
initiatives put forward by Member States to mobilize
additional funds or increase funds aimed at fostering
development in poor countries. We congratulate the
proponents of those initiatives. We would like, inter
alia, to mention the allocation of special drawing rights
and coordinated measures to encourage voluntary
private contributions, the international financial facility
presented by the British Government, which has been
supported by some developed countries, and a
reduction in the price of transferring funds from
migrants to their countries of origin. In some States,
those remittances constitute 65 per cent of all
development assistance. We would also like to mention
the contribution of a solidarity surcharge on air tickets
in favour of sustained development, a proposal
presented by Germany, Brazil, Chile and France in
September 2004 that seeks to combat hunger, poverty
and fund sustainable development, in particular as
regards combating HIV/AIDS and other pandemics.
We hope that such new sources of financing along
with, and as a complement to, traditional financing
resources will effectively contribute to combating
poverty in the world and bring us closer to attaining the
Millennium Development Goals (MDGs).
Attaining the MDGs is a source of hope for the
Côte d’Ivoire, which has for some years now been
trying to emerge from the socio-political crisis that has
ravaged our country. In the first national Ivorian report
on the MDGs, which was issued in 2003 based on the
data provided in regard to each of the eight
development goals, it clearly appears that the Goals
will be difficult to achieve by 2015 if the international
community does not continue to provide financial
support, including the cancelling of our considerable
foreign debt. So, I would like to reiterate the appeal of
the Government of National Reconciliation to the
United Nations and to development partners, both
bilateral and multilateral, to help us more in facing the
new challenges of rebuilding the country, in particular,
reintegrating internally displaced persons and
rehabilitating our infrastructure, be they educational,
health-related, cultural, or environmental.
No country can develop and protect its population
from need, if it cannot take effective measures against
the diseases devastating it, such as malaria,
tuberculosis, HIV/AIDS and other contagious diseases,
which pose a serious threat to the entire world,
particularly the poor countries, and which represent
obstacles to the realization of development goals. That
is why my delegation feels that the international
community should intensify and coordinate its efforts
aimed at providing access to generic medicines for
patients in developing countries, including
antiretrovirals. When the time comes, Côte d’Ivoire
will fully support the world initiative to be launched in
2006 aimed at strengthening the health systems in
developing countries by 2010.
As regards human rights, my delegation is
gratified by efforts made by the United Nations to
bring about respect for the human person and to
combat impunity in Côte d’Ivoire. We particularly
appreciate the visit by the High Commissioner for
Human Rights last July, the visits by various
commissions to investigate the situation and the visits
by Special Rapporteurs. The Government is still
waiting to hear the results of the latest international
investigation, carried out by the United Nations from
July through September 2004, covering important
issues such as impunity, serious violations of human
rights, international humanitarian law and mercenaries.
Trafficking in children has become an increasing
problem in Africa and particularly in the countries of
West Africa. West African leaders are aware that only
by fighting together against this shameful trafficking
will they be able to overcome it. That is why, in
addition to the bilateral agreements already established
6

and at the initiative of Côte d’Ivoire, nine West African
States, meeting on 27 July 2005 in Abidjan, adopted a
multilateral cooperation agreement to combat
trafficking in children in West Africa. This multilateral
legal instrument contains binding obligations on all the
States Parties and specific obligations for countries of
origin and destination of children who are the victims
of child trafficking.
As regards the resolution of conflicts on the
African continent, there has been notable progress
throughout the year. We are encouraged by positive
developments in Sudan, Burundi, Liberia, Sierra Leone
and the Democratic Republic of the Congo, which
includes, in some cases, the satisfactory holding of
elections. Nevertheless, despite progress in conflict
settlement, we must remain aware of the fact that the
situations, generally speaking, remain fragile. The
international community must therefore act more
resolutely to help countries in conflict tackle the
genuine causes of the conflict, while combating
poverty, consolidating democratic institutions and
promoting those countries’ economic and social
development.
While we can legitimately rejoice at the
resolution of certain conflicts, we must note that,
deplorably, certain situations are still far from settled.
This is the case in my country, which has not yet found
the road to peace, despite the many efforts made by the
international community through various initiatives
over the past three years, in particular the Linas-
Marcoussis, Accra and Pretoria Agreements. The
United Nations, through the Security Council, has
invested a great deal of energy in strengthening the
peace and reconciliation process in my country. We
welcome all the measures taken thus far by the
Security Council and are particularly encouraged by
the fact that more blue helmets have been sent and that
Mr. Antonio Monteiro has been appointed as the
United Nations High Representative for the elections in
Côte d’Ivoire.
I would like to avail myself of this opportunity to
thank the international community, in particular
President Thabo Mbeki of South Africa and other
regional and subregional heads of State and
organizations, for their readiness to help and for their
untiring efforts to bring about a peaceful solution to the
Ivorian crisis. As I stand here before you, the process
is practically at a deadlock and the presidential election
planned for 30 October will not be held on that date.
Holding free, fair and transparent elections within
a reasonable time frame remains the main objective to
be attained if we are to have sustainable peace in Côte
d’Ivoire. Nevertheless, the following priority tasks
must first be carried out: disarming and dismantling of
militias throughout the country; the disarmament,
demobilization and reintegration of ex-combatants,
following an initial pre-assembly; the restoration of
State administration throughout the national territory;
the identification of electors and the establishment of
electoral rolls — and, in that connection, the soon-to-
be-operational Independent Electoral Commission is a
bright note; and the provision of funds for
disarmament, demobilization and reintegration and the
electoral process.
Despite the current stagnation in the peace and
reconciliation process, the Ivorian Government
implores the international community not to be
overcome by disappointment, discouragement or
irritation. We invite it to participate more intensively
and resolutely in finding solutions to the fundamental
problems of the crisis, which, alone, can guarantee the
return of a lasting and stable peace in my country and
reconcile all our sons and daughters.
In that regard, the Security Council must remain
actively seized of the case of Côte d’Ivoire, which
must be kept on its agenda. In the same connection, the
United Nations should, in my delegation’s opinion,
seriously consider imposing sanctions on all persons
who are guilty of serious human rights violations,
inciting hatred and violence, obstructing the peace
process or violating the arms embargo throughout the
country.
The Ivorian people need peace. We realize that
this is primarily the responsibility of the Ivorian people
themselves. Nevertheless, without the steadfast support
of the international community, peace will be difficult
to achieve. Therefore, I call upon our common
Organization to shoulder its responsibilities and
become even more involved and more active in our
national peace and reconciliation process. That is its
mandate and the goal of its commitment under Chapter
VII of the Charter.